UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JACOB LOGAN STONE,

                Plaintiff,

        v.                                                 Civil Action No. 21-1947 (RDM)

 FEDERAL BUREAU OF PRISONS,

                 Defendant.


                                  MEMORANDUM OPINION

       Now before the Court is Defendant’s motion to dismiss, Dkt. 6, this Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 et seq., action. For the reasons that follow, the Court

will GRANT Defendant’s motion.

       On July 16, 2021, Plaintiff Jacob Logan Stone, proceeding pro se, filed this suit. Dkt. 1

(Compl.). Stone, who was incarcerated within the Bureau of Prisons (“BOP”) from 2010 until

2020, id. at 2 (Compl. ¶ 4), alleges that in September 2020 he submitted a FOIA request to the

BOP “seeking copies of all medical, dental, and psychological records from his period of

incarceration,” id. at 4 (Compl. ¶ 17). Stone further alleges that, despite several emails to the

BOP regarding the status of his request, at the time of filing he “ha[d] not received any

responsive records from the FOIA Office of the Bureau of Prisons for his September 24, 2020

FOIA request.” Id. at 4 (Compl. ¶ 23). Finally, Stone alleges, he “has fully exhausted his

administrative remedies, as required by FOIA, prior to seeking judicial review in this matter.”

Id. at 5 (Compl. ¶ 24).

       Stone filed suit in this Court, alleging that “Defendant Bureau of Prisons has violated

FOIA by failing to provide Plaintiff with all non-exempt records for his September 24, 2020
FOIA request and by failing to perform an adequate search for records responsive to this FOIA

request in a manner reasonably calculated to locate all responsive records.” Id. at 5 (Compl.

¶ 26). Stone asks the Court to declare that Defendant has violated FOIA and to direct that

Defendant “provide Plaintiff with all non-exempt responsive records to Plaintiff’s September 24,

2020 FOIA request.” Id. at 6 (Compl. Prayer for Relief ¶¶ 1–2).

       Defendant moved to dismiss on August 27, 2021, arguing that the case is moot because,

“on August 5, 2021, BOP provided Plaintiff with the responsive records.” Dkt. 6-1 at 2; see also

Dkt. 6-2 at 3 (Fenstermaker Decl. ¶ 12). In total, Defendant released 1,005 pages, only one of

which included redactions. Dkt. 6-2 at 3 (Fenstermaker Decl. ¶ 12). Plaintiff responded by

email, according to Defendant, “acknowledging receipt of the records and informing [Defendant]

that the released records appeared to be satisfactory.” Id. at 3 (Fenstermaker Decl. ¶ 13).

Defendant has attached this email to the declaration accompanying its motion to dismiss, in

which Stone writes, “I have received in total 1005 pages of records and it appears satisfactory,”

and “I would be willing to settle my lawsuit.” Dkt. 6-2 at 9 (Fenstermaker Decl., Ex. B). As a

result, Defendant argues, “Plaintiff’s claim against [Defendant] is [now] moot.” Dkt. 6-1 at 3.

       In light of Defendant’s motion to dismiss, the Court issued a Fox/Neal Order instructing

Plaintiff to respond on or before October 1, 2021. See Fox/Neal Order (Aug. 27, 2021). That

deadline passed nearly a month ago, and, to date, Plaintiff has not opposed Defendant’s motion.

The Court must, accordingly, accept the truth of Defendant’s factual submissions, Xenophon

Strategies, Inc. v. Jernigan Copeland & Anderson, PLLC, 268 F. Supp. 3d 61, 72 (D.D.C. 2017),

including its assertion that it has released all responsive records and that Plaintiff indicated that

the release appeared satisfactory, Dkt. 6-2 at 3 (Fenstermaker Decl. ¶¶ 12–13). With that factual

record, no case or controversy remains for the Court to resolve, and so the Court will dismiss this



                                                   2
case as moot pursuant to Federal Rule of Civil Procedure 12(b)(1). See Hoffman v. DEA, No.

90-cv-0853, 1990 WL 108997, at *1 (D.D.C. July 16, 1990) (dismissing FOIA action as moot

because “it [wa]s undisputed that defendant ha[d] responded to plaintiff’s FOIA request”).

                                        CONCLUSION

       For the foregoing reasons, the Court will GRANT Defendant’s motion to dismiss, Dkt. 6.

A separate order will issue.

       SO ORDERED.

                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: October 29, 2021




                                               3